Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northcore reports second quarter 2008 results (TSX: NTI; OTCBB: NTLNF) TORONTO, Aug. 12 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB:NTLNF), a global provider of core asset solutions, announced today its interim financial results for the second quarter ended June 30, 2008. All figures are reported in Canadian dollars. Northcore reported second quarter revenues of $207,000, an increase of 32 percent from the $157,000 the Company generated in the first quarter of 2008, and a decrease of 27 percent from the $285,000 that Company produced in the second quarter of 2007. Northcore derives its revenues through fees from application hosting activities provided to customers, the sale of software licenses, and the delivery of application development, software customization and other technology services. "While an improvement over Q1 results, until very recently Northcore did not have the funds to add people who can generate billable hours, but that is changing," said Duncan Copeland, CEO of Northcore Technologies. "More tellingly, our important projects are still in process. It is these initiatives that will provide the revenues that I, and our shareholders, are looking for." Northcore reported a net loss for the second quarter of $575,000 or $0.01 per share, basic and diluted. This compares to a net loss of $692,000 or $0.01 per share, basic and diluted, in the first quarter of 2008. In the second quarter of 2007, Northcore reported a net loss of $590,000 or $0.01 per share basic and diluted. Northcore also reported an EBITDA loss in the second quarter of 2008 of $387,000. This compares to an EBITDA loss of $526,000 in the first quarter of 2008 and an EBITDA loss of $419,000 in the second quarter of 2007. EBITDA loss is defined as losses before interest, taxes, depreciation and employee stock options. Northcore considers EBITDA to be a meaningful performance measure as it provides an approximation of operating cash flows. As at June 30, Northcore held cash and cash equivalents of $92,000, and accounts receivable of approximately $171,000. Subsequent to the quarter ended June 30, 2008, the Company raised gross proceeds of $678,000 through the issuance of convertible debentures. The funds will be used for general working capital purposes and to sustain Northcore's operations so it can take advantage of the opportunities before it. << Operating Highlights We realized a number of operating achievements in the period, notably: - In partnership with GE, conducted a series of sales events for selected Fortune 1000 clients on the GEasset.com marketing portal. The site can be viewed at www.GEasset.com; - Completed the initial delivery of a new version of The Asset Manager tool, optimized for industrial settings and delivered on rugged-ized mobile devices operating under Windows Mobile; and - For the first time, offered consulting and development services directly from GE Asset Manager to selected industry leaders (completed the first engagement to a Fortune 100 food and beverage company). >> Outlook "In this challenging economic environment, companies are seeking to more aggressively "stretch" or otherwise make best use of their Capital Asset investments. The tools provided by Northcore and by extension, our joint venture GE Asset Manager, provide this capability in a powerful harmonized platform," said Mr. Copeland. "As word of our solutions and successes continues to spread, we look forward to the emergence of new opportunities, which should manifest themselves as a steady improvement in our financial and operational results." Northcore will hold a conference call at 10:00 a.m. (Eastern time) on Wednesday, August 13 to discuss its financial results and review operational activities. Investors and followers of the Company can listen to a live broadcast of the call from the investor relations section of the Company's website, www.northcore.com. About Northcore Technologies Inc. Northcore provides core asset solutions that help organizations source, manage and sell their capital equipment. Northcore works with a growing number of customers and partners in a variety of sectors including oil and gas, government, and financial services. Current customers include GE Commercial Finance, Paramount Resources and Trilogy Energy Trust. Northcore owns a 50 percent interest in GE Asset Manager, LLC, a joint business venture with GE. This news release may include comments that do not refer strictly to historical results or actions and may be deemed to be forward-looking within the meaning of the Safe Harbor provisions of the U.S. federal securities laws.
